Case: 6:12-cv-00091-GFVT-HAI Doc #: 469 Filed: 05/14/20 Page: 1 of 3 - Page ID#:
                                   12032



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                           SOUTHERN DIVISION AT LONDON


NEW LONDON TOBACCO MARKET,                             Civil Action No. 6:12-cv-91-GFVT-HAI
INC. and FIVEMILE ENERGY, LLC
                                                       Judge Gregory F. Van Tatenhove
         Plaintiffs,
                                                       DEFENDANTS’ MOTION TO PAY
V.                                                     FUNDS INTO COURT AS A
                                                       SUPERSEDEAS BOND
KENTUCKY FUEL CORPORATION and
JAMES C. JUSTICE COMPANIES, INC.,

         Defendants.


        Defendants, Kentucky Fuel Corporation and James C. Justice Companies, Inc., by

counsel and pursuant to Rule 62 of the Federal Rules of Civil Procedure, respectfully move the

Court for entry of an Order directing Defendants to pay funds into Court equal to the amount of

the sanctions recently imposed against their counsel as a supersedeas bond against execution on

that portion of the Judgment [Doc. 467] recently entered against Defendant. As grounds for this

Motion, Movants respectfully state as follow:

        On April 24, 2020, the Court entered its Memorandum Opinion and Order (the “Order”)

[Doc. 466]. Among other rulings, the Order included the following: “Plaintiffs are awarded

monetary sanctions against the Getty Law Group and Mr. Richard Getty in the amount of

$10,000.00; Defendants SHALL PAY Plaintiffs the $10,000.00 owed as sanctions within thirty

(30) days of the entry of this Order.” Order, p. 13 [Doc. 466; Page ID #: 12027] (emphasis in

original).

        Defendants will file a Notice of Appeal of this and several others aspects of the Order.

The undersigned and his firm intend to fully pay the sanctions if that portion of the Order is
Case: 6:12-cv-00091-GFVT-HAI Doc #: 469 Filed: 05/14/20 Page: 2 of 3 - Page ID#:
                                   12033



ultimately upheld by the Sixth Circuit.1 However, while that appeal is pending, Defendants

respectfully submit that the amount of those sanctions should be paid into Court as a supersedeas

bond.

        The Federal Rules of Civil Procedure provide for the posting of a bond or other security

to stay execution on a judgment:

        (a) Automatic Stay. Except as provided in Rule 62(c) and (d), execution on a
        judgment and proceedings to enforce it are stayed for 30 days after its entry,
        unless the court orders otherwise.

        (b) Stay by Bond or Other Security. At any time after judgment is entered, a
        party may obtain a stay by providing a bond or other security. The stay takes
        effect when the court approves the bond or other security and remains in effect for
        the time specified in the bond or other security.

                                       Fed. R. Civ. P. 62 (a) and (b).

        An Order for payment of $10,000.00 into Court as a supersedeas bond will protect

Plaintiffs in the event the sanctions award is upheld, and will protect Defendants’ counsel in the

event it is not. Defendants therefore respectfully request that the Court enter an Order that

$10,000.00, or such other amount as the Court deems appropriate, be paid into Court as a

supersedeas bond, staying enforcement of the sanctions provision of the Order and the resulting

Judgment pending the outcome of any and all appeals.

                                                            Respectfully submitted,

                                                            /s/ Richard A. Getty
                                                            RICHARD A. GETTY
                                                            DANIELLE HARLAN
                                                                     and
                                                            MARCEL RADOMILE

                                                            THE GETTY LAW GROUP, PLLC
                                                            The Offices at City Center

1
        The Order requires Defendants to pay the sanctions imposed upon them by their counsel, but the
        undersigned sees no reason for Defendants to be saddled with a penalty assessed against their counsel.

                                                        2
Case: 6:12-cv-00091-GFVT-HAI Doc #: 469 Filed: 05/14/20 Page: 3 of 3 - Page ID#:
                                   12034



                                                        100 West Main Street, Suite 200
                                                        Lexington, Kentucky 40507
                                                        Telephone: (859) 259-1900
                                                        Facsimile: (859) 259-1909
                                                        E-Mail: rgetty@gettylawgroup.com
                                                        E-Mail: dharlan@gettylawgroup.com
                                                        E-Mail: mradomile@gettylawgroup.com

                                                        And

                                                        KENT WICKER

                                                        DRESSMAN BENZINGER LAVELLE PSC
                                                        321 West Main Street
                                                        Suite 2100
                                                        Louisville, Kentucky 40202
                                                        Telephone: (502) 572-2500
                                                        Facsimile: (502) 572-2503
                                                        E-Mail: kwicker@dbllaw.com

                                                        COUNSEL FOR DEFENDANTS,
                                                        KENTUCKY FUEL CORPORATION AND
                                                        JAMES C. JUSTICE COMPANIES, INC.

                                  CERTIFICATE OF SERVICE

        A copy of the foregoing Defendants’ Motion To Pay Funds Into Court As A Supersedeas

Bond was served on the 14th day of May 2020, electronically in accordance with the method

established under this Court’s CM/ECF Administrative Procedures and Standing Order upon all

parties in the electronic filing system in this case.


                                                /s/ Richard A. Getty
                                                COUNSEL FOR DEFENDANTS
dhbpld2810




                                                   3
